DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2021 has been entered.
Claims 3, 5, and 27-45 have been canceled.
Claims 1-2, 4, 6-26, and 46-47 are presented for examination.
Response to Arguments
Applicant’s arguments and amendments relating to 35 USC 101 rejection with respect to claims 1 and 21 have been fully considered and are persuasive.  The rejection of claims 1, and 21 have been withdrawn. 
Applicant’s amendment relating to 35 USC 103(a) rejection with respect to claims 1 and 21 have been fully considered and are persuasive.  The rejection of 1 and 21 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4, 6-26, and 46-47 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-2, 4, 6-26, and 46-47 are considered allowable since none of the references of record either alone or in 
The closest prior art of record Schwartz et al (US Publication No. 2007/0043296) discloses planning and implementing medical procedures….planning, simulating, and conducting a medical procedure for preventing macro-reentrant circuits from occurring in the atrium of the heart par [0006], obtaining, acquiring or using images and/or maps or pre-acquired image and/or maps of the left atrium computer simulation of the process of left atrial ablation displayed on display 8 par [00158]-[00159], computer simulation is used for determining possible trajectories of the catheter against the atrial wall of left atrium depending on the depth of insertion of the catheter par [0163], verify that the catheter will be able to access all points in the left atrium that are to be ablated par [0164], the computer then calculates the execution parameters such has the RF power, electrode type and burn duration of puncturing the heart wall or causing collateral damage to extra-cardiac structure…the parameters may be based on the tissue thickness, as given by the 3D image of the heart par [0165],calculating dimensions of features, determining paths for treatment, simulation of devices inserted through the sheath…. Designing the treatment plan, and monitoring procedure and provided guidelines par [0178], calculating dimensions of the one or more key features to include determining the diameter for each of the key features, and identifying one or more points on or within the heart treatment as part of a treatment plan par [0186]. However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “simulating, by computer, one or more operations to lesion the target tissue, based on the received data, to create simulated results which indicate lesion effects on non-target tissue; evaluating, by a computer, one or more criteria on said simulated results, said one or more criteria including a criterion to avoid lesioning said non-target tissue that are adjacent to the target tissue” as recited in claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        02/18/2021